W. SHARP, J.
Johnson-Baker appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
This is Johnson-Baker’s third 3.850 motion and appeal from a summary denial,1 He has filed a direct appeal, which was affirmed,2 and a petition for habeas corpus seeking a belated appeal.3 In the habeas, he asserted ineffective assistance of trial counsel, in handling his direct appeal and rule 3.850 motion. The petition was denied by this court.4
This third motion is untimely, as well as successive, since it was filed more than two years after Johnson-Baker’s conviction and sentence became final. Johnson-Baker has not demonstrated any basis for consideration of an untimely-filed, post-conviction motion.
We conclude that enough is enough,5 and we warn Johnson-Baker against filing additional frivolous and successive petitions or appeals in this court, concerning his 1987 conviction and sentence for first degree murder.6
AFFIRMED.
.HARRIS and GRIFFIN, JJ., concur.

. See Johnson-Baker v. State, 683 So.2d 501 (Fla. 5th DCA 1996); Johnson-Baker v. State, 584 So.2d 11 (Fla. 5th DCA 1991).


. Johnson-Baker v. State, 529 So.2d 708 (Fla. 5th DCA 1988).


. Johnson-Baker v. State, Case No. 96-3289 (denied 12/26/96).


. Johnson-Baker v. State, Case No. 96-3289 (denied 12/26/96).


. Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).


. See Hall v. State, 753 So.2d 779 (Fla. 5th DCA 2000).